DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 18 is objected to for pending from itself.  For purposes of examination, the Examiner will interpret the claim to pend from claim 16 where an impact dampener is introduced.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al., US 20180128015 (hereinafter Shah).
Regarding claim 1, Shah teaches an exit device, comprising: 
a mounting assembly (unnumbered feature comprising 14, 16) configured for mounting to a door [0025]; 
a pushbar (12) movably mounted to the mounting assembly (Fig 1); 

a rocker lever (42) engaged between the pushbar and the latchbolt (Fig 6B) such that the pushbar is operable to move the latchbolt between the extended position and the retracted position [0025; 0029]; and 
an impact dampener (20a) mounted to the exit device (Fig 6B) and configured to dampen impact between a first component of the exit device and a second component of the exit device during movement of the first component relative to the second component (Fig 6B; [0034]; It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04).
Regarding claim 2, Shah teaches the exit device of claim 1, wherein the first component is the rocker lever (42; Fig 6B).
Regarding claim 3, Shah teaches the exit device of claim 2, wherein the mounting assembly (unnumbered feature comprising 14, 16) comprises the second component (54).
Regarding claim 4, Shah teaches the exit device of claim 2, wherein the second component is the latchbolt (54).
Regarding claim 5, Shah teaches the exit device of claim 1, wherein the first component is the latchbolt (54).
Regarding claim 6, Shah teaches the exit device of claim 5, wherein the mounting assembly (unnumbered feature comprising 14, 16) comprises the second component (42).
Regarding claim 7, Shah teaches the exit device of claim 1, wherein the impact dampener (20a) comprises a cushion [0034] (In paragraph 0034, impact dampener 20a is described as a pad which is a synonym for cushion according to Merriam-Webster).
Regarding claim 11, Shah teaches a system, comprising: 
a housing assembly (unnumbered feature comprising 14, 16) configured for mounting to a door [0025]; 
a manual actuator (12) movably mounted to the housing assembly (Fig 1); 
a bolt (54) operably connected with the manual actuator (Fig 6B) such that movement of the manual actuator drives the bolt between an extended position and a retracted position [0025; 0029], wherein movement of the bolt from the retracted position to the extended position (Fig 6B) causes a first component (42) to contact a second component (54) at a point of contact (Fig 6B); and 
a contact dampener (20a) configured to dampen vibrations resulting from contact between the first component and the second component [0034]. 
Regarding claim 19, Shah teaches the system of claim 11, wherein the manual actuator (12) comprises a pushbar (unnumbered feature; Figs 1,2), and wherein the first component (42) comprises a rocker lever (Fig 6B) engaged between the pushbar and the bolt (54; Fig 6B).
Regarding claim 20, Shah teaches the system of claim 11, wherein the contact dampener (20a) is positioned at the point of contact (Fig 6B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 20180128015 (hereinafter Shah) as applied to claim 1 above, and further in view of Arlinghaus et al., US 20150184426 A1 (hereinafter Arlinghaus).
Regarding claim 8, Shah teaches the exit device of claim 1.
Shah does not teach wherein the impact dampener comprises a fluid damper.
Arlinghaus teaches wherein the impact dampener comprises a fluid damper (150; Fig 3).
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah’s damper to be a fluid damper such as Arlinghaus’.  Doing so would combine prior art elements according to known methods to yield predictable results, the damping of noise at an impact location. 
Regarding claim 9, Shah in view of Arlinghaus teaches the exit device of claim 8, wherein the fluid damper (Arlinghaus, 150; Fig 3) is configured to slow movement of the latchbolt from the retracted position toward the extended position [0026; 0020; 0021].
Regarding claim 16, Shah teaches the system of claim 11, wherein movement of the bolt (Arlinghaus, 30) from the extended position (Arlinghaus, Fig 1B) to the retracted position (Arlinghaus, Fig 1C) causes a third component (Arlinghaus, 152) to impact a fourth component (Arlinghaus, 170) at a point of impact [0026]; and wherein the system further comprises an impact dampener (Arlinghaus, 195) configured to dampen vibrations resulting from impact between the third component and the fourth component [0026].
Regarding claim 17, Shan in view of Arlinghaus teaches the system of claim 16, wherein the contact dampener (Shah, 20a) and the impact dampener (Arlinghaus, 195) are of different configurations (adhesive pad is different configuration than a spring).
Regarding claim 18, Shah in view of Arlinghaus teaches the system of claim 16, wherein the impact dampener (Arlinghaus, 19) is positioned at the point of impact (Arlinghaus, Fig 3).
Claims 10, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 20180128015 (hereinafter Shah) as applied to claim 1 above, and further in view of Fisk et al., WO 2011106244 A2 (hereinafter Fisk).
Regarding claim 10, Shah teaches the exit device of claim 1, wherein the first component comprises a noise damping material (20a; [0034]) at an impact location (Fig 6B).
Shah does not teach comprises a noise damping metal material.
Fisk teaches it is known in the art for metal laminate material to be used for sound and/or vibration damping [abstract;0021].
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Shah’s noise damping material with Fisk’s noise damping metal material.  Doing so would combine prior art elements according to known methods to yield predictable results (rationale A), the damping of noise at an impact location. 
Regarding claim 13, Shah teaches the system of claim 11, wherein the contact dampener (20a) comprises a noise damping material [0034].
Shah does not teach comprises a noise damping metal material.
Fisk teaches it is known in the art for metal laminate material to be used for sound and/or vibration damping [abstract; 0021].
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Shah’s noise damping material with Fisk’s noise damping metal material.  Doing so would combine prior art elements according to known methods to yield predictable results (rationale A), the damping of noise at an impact location. 
Regarding claim 14, Shah in view of Fisk teaches the system of claim 13, wherein the first component (left side of 42; Fig 6B) is formed of the noise damping metal material (20a in [0034]) at the point of contact (Fig 6B).
Regarding claim 15, Shah teaches the system of claim 11, wherein the contact dampener (20a) comprises a pad [0034] having one side adhered to the first component (left side of 42; Figs 6B. 7A).
Shah does not teach wherein the contact dampener comprises an adhesive pad having one side adhered to the first component.
Fisk teaches it is known in the art for sound or vibration dampeners to bonded to components using a layer of adhesive [0021].
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of 
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting of Shah’s contact dampener to be Fisk’s adhesive.  Doing so would combine prior art elements according . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heid, US 4796931 A, teaches an exit device having adjustable backset.
Vodra, US 4545606 A, teaches a door latch assembly.
Mandell, US 6601881 B2, teaches a push-action door release device and method of installing the same. 
Stuteville, US 3458225 A, teaches an exit door opening device. 
El Hatri, EP 2439363 A2, teaches a panic pressure bar.
Surko, US 20020105191 A1, teaches an exit device having press bar operated elongated securing member.
Lehner, US 20160230423 A1, teaches a dogging security indicator for exit device. 
Rissone, US 20160177611 A1, teaches a structuring for cushioning deadbolt and/or latch at door frame. 
Colligan, US 20180058110 A1, teaches a doorlatch with delayed return mechanism.
Tien, US 20100043505 A1, teaches a latch device for panic door lock with anti-picking function.
Vitry, US 20020170143 A1, teaches a detented and dampened hinge mechanism. 
Arlinghaus, US 20150184426 A1, teaches an exit device with over-travel mechanism. 
El Hatri, DE 202011002692 U1, teaches a panic bar exit device.
Dye, US 8182003 B2, teaches an exit device and method of operating the same. 
Zortman, US 4709950 A, teaches a crash bar door locking device. 
Hayashi, US 7264096 B2, teaches a rotary damper.
Fukumoto, US 5020838 A, teaches a luggage-door lock device. 
Anton, US 7350629 B2, teaches a floating damper. 
Omata, US 4513473 A, teaches a sealed rotary motion damper.
Tringale, US 2142425 A, teaches a silent door latch.
Azzamrani, EP 3156568 A1, teaches a press bar for actuating a door lock. 
Cohra, GB 2214556 A, teaches a panic exit device. 
Rittinger, DE 102016104765 A1, teaches a universal anti-panic push rod. 
Geyer, US 2125779 A, teaches an automobile door lock-bolt.
Fan, CN 103302382 A, teaches a low-noise vehicle silencing ring welding method. 
Beer, DE 102012209335 A1, teaches a composite body useful as a sound-damping plate or panel comprising three thing and flat layers with are attached to each other where middle layer is mode of metallic material. 
Rittinger, DE 102016104779 A1, teaches an anti-panic push rod with drive device. 
Adachi, US 20060012187 A1, teaches a retracting locking mechanism for operable unit in stop position. 
Kivilaehde, WO 2013024202 A1, teaches a door lock with noise-dampening deadbolt arrangement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675